Case 2:20-cv-00763-DAK-DAO Document 10 Filed 01/27/21 PageID.287 Page 1 of 4




              UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                CENTRAL DIVISION


  DAVID K. BROADBENT, as court-appointed               MEMORANDUM DECISION AND
  Receiver for Zurixx, LLC and related entities,       ORDER GRANTING PLAINTIFFS’
                                                       EX PARTE MOTION FOR
          Plaintiff,                                   ALTERNATIVE SERVICE, OR IN
                                                       THE ALTERNATIVE, MOTION TO
  v.                                                   EXTEND TIME TO SERVE
                                                       (DOC. NO. 9)
  ROBERT SHEMIN WORLDWIDE LLC, a
  Florida limited liability company; and ROBERT        Case No. 2:20-cv-00763-DAK-DAO
  DALE SHEMIN, an individual,
                                                       Judge Dale A. Kimball
          Defendants.
                                                       Magistrate Judge Daphne A. Oberg


       Before the court is Plaintiff’s Ex Parte Motion for Alternative Service Or, in the

Alternative, Motion to Extend Time to Serve (“Mot.,” Doc. No. 9). As set forth in the motion

and supporting declaration and exhibits, Plaintiff has served the entity defendant in this action,

Robert Shemin Worldwide LLC, but has been unable to serve the individual defendant, Robert

Dale Shemin, despite multiple attempts. (Mot. 2, Doc. No. 9; Ex. 2 to Mot., Return of Service,

Doc. No. 9-2.) Plaintiff’s process server made multiple attempts to personally serve Mr. Shemin

at two Florida addresses but was unsuccessful. (Mot. 2. Doc. No. 9; Ex. 3 to Mot., Aff. of Non-

Service, Doc. No. 9-3.) Between these attempts, Mr. Shemin left a voicemail for Plaintiff’s

attorney indicating that he had received a copy of the Complaint and Summons. (Mot. 2, Doc.

No. 9; Decl. of Doyle S. Byers in Support of Mot. (“Byers Decl.”) ¶ 4, Doc. No. 9-1.) Mr.

Shemin later spoke with Plaintiff’s attorney by telephone and confirmed he had reviewed the

Complaint, but he refused to accept service. (Mot. 3, Doc. No. 9; Byers Decl. ¶¶ 5–6, 8, Doc.

No. 9-1.) Mr. Shemin also stated one of the Florida addresses where the process server


                                                 1
Case 2:20-cv-00763-DAK-DAO Document 10 Filed 01/27/21 PageID.288 Page 2 of 4




attempted service was a valid address but would not clarify which address. (Mot. 3, Doc. No. 9;

Byers Decl. ¶ 7, Doc. No. 9-1.) Mr. Shemin indicated he was out of the country but could

receive mail at the address where service was attempted. (Mot. 3, Doc. No. 9; Byers Decl. ¶ 9,

Doc. No. 9-1.)

       In his motion, Plaintiff requests leave to serve Mr. Shemin by three methods: (1) by mail

to the address where the entity defendant was served and to the two addresses where service was

attempted for Mr. Shemin; (2) by email to Mr. Shemin’s personal email addresses, to his

business email addresses provided on the entity defendant’s website, and to an email address

listed on his Facebook page; and (3) by messaging Mr. Shemin’s Facebook page. (Mot. 4, Doc.

No. 9.) In the alternative, Plaintiff requests an extension of time to serve Mr. Shemin. (Id. at 5–

6.)

       Federal Rule of Civil Procedure 4(e) provides that service may be completed on an

individual by “following state law for serving a summons in an action brought in courts of

general jurisdiction in the state where the district court is located or where service is made.”

Fed. R. Civ. P. 4(e)(1). In this case, Plaintiff filed his complaint in the District of Utah.

Therefore, Utah law applies.

       Utah Rule of Civil Procedure 4(d)(5)(A) provides that “[i]f the identity or whereabouts of

the person to be served are unknown and cannot be ascertained through reasonable diligence . . .

or if there is good cause to believe that the person to be served is avoiding service, the party

seeking service may file a motion to allow service by some other means.” Utah R. Civ. P.

4(d)(5)(A). The motion must include “[a]n affidavit or declaration supporting the motion

[setting] forth the efforts made to identify, locate, and serve the party.” Id. Additionally, Rule

4(d)(5)(B) provides:



                                                   2
Case 2:20-cv-00763-DAK-DAO Document 10 Filed 01/27/21 PageID.289 Page 3 of 4




       If the motion is granted, the court will order service of the complaint and summons
       by means reasonably calculated, under all the circumstances, to apprise the named
       parties of the action. The court’s order must specify the content of the process to be
       served and the event upon which service is complete. Unless service is by
       publication, a copy of the court’s order must be served with the process specified
       by the court.

Utah R. Civ. P. 4(d)(5)(B).

       Plaintiffs have met their burden to make reasonably diligent efforts to locate and serve

Mr. Shemin by making multiple attempts to serve him at two addresses. There is also good

cause to believe Mr. Shemin is avoiding service because he refused to accept service or to

disclose which address was the correct address in his conversation with Plaintiff’s attorney,

despite acknowledging actual receipt of the Complaint and Summons. Moreover, the alternative

service methods proposed by Plaintiff are reasonably calculated under the circumstances to

apprise Mr. Shemin of this action.

       For these reasons, the court GRANTS the motion and ORDERS that Defendant Robert

Dale Shemin may be served as follows:

       (1) By mailing via U.S. certified mail the summons, the complaint, and a copy of this

           order to Mr. Shemin at the following addresses:

           300 South Ponte Drive, Unit 1403
           Miami Beach, Florida 33139

           7900 SW 57 Ave, Suite 12
           Miami, Florida 33143

           1400 NW 107th Avenue, Suite 203
           Sweetwater, Florida 33172

       (2) Be sending the summons, the complaint, and a copy of this order to Mr. Shemin at the

           following email addresses three times per week for two consecutive weeks, not more




                                                 3
Case 2:20-cv-00763-DAK-DAO Document 10 Filed 01/27/21 PageID.290 Page 4 of 4




         often than once every other day (unless a written response is received from Mr.

         Shemin acknowledging receipt of service):

         rshemin@aol.com
         rshemin@fuse.net
         rshemin@hotmail.com
         info@robertshemin.com
         robert@robertshemin.com

      (3) By messaging the summons, the complaint, and a copy of this order to Mr. Shemin’s

         personal Facebook page.

      (4) Upon completion of these steps, Plaintiff shall file proof of compliance with the

         court’s order.

      (5) The deadline to complete service is extended to February 26, 2021.

      DATED this 27th day of January, 2021.

                                            BY THE COURT:


                                            ____________________________________
                                            Daphne A. Oberg
                                            United States Magistrate Judge




                                               4
